Citation Nr: 1036707	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2009 rating decision in which the RO, inter alia, denied 
service connection for vertigo.  In September 2009, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in June 2010, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2010.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Vertigo was first diagnosed many years after the Veteran's 
discharge from service, his assertions of continuity of symptoms 
of vertigo in and since service are not deemed credible, and the 
most persuasive medical opinion on the question of whether there 
exists a medical relationship between any current vertigo and the 
Veteran's military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for vertigo are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2009 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for vertigo, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations.  The May 2009 rating decision 
reflects the initial adjudication of the claim after issuance of 
this letter.  Hence, the March 2009 letter-which meets the 
content of notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the report of a June 2009 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for service connection for vertigo is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the record presents no 
basis for a grant of service connection for vertigo.

The evidence of record clearly establishes that the Veteran has 
current vertigo, as reflected, for example, in an October 2008 
private treatment report.  However, the evidence of record does 
not support a finding that the Veteran's vertigo is medically 
related to his service.

The Veteran contends that he has suffered from symptoms of 
vertigo, including dizziness and headaches, since service.  
Specifically, the Veteran reports that he sustained a concussion 
while serving in Vietnam and that his vertigo is a result of the 
concussion.

The Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Here, however, the Veteran's assertions of continuity of 
symptoms are not deemed credible.

Service treatment records are negative for any complaints, 
findings, symptoms, or diagnosis of vertigo.  Additionally, the 
service treatment records reflect nothing to substantiate the 
Veteran's contention that he experienced a concussion during 
service.  At separation from service, examination findings were 
normal.

The first documented complaint of vertigo symptoms was not until 
September 2008, nearly 40 years after service.  In September 2008 
the Veteran underwent private medical evaluation and testing.  At 
that time, the Veteran reported experiencing dizziness for the 
last week, on and off, lasting 2 to 3 minutes at a time, and 
headaches for the last 2 days.  The Veteran denied ear surgery, 
infection and head trauma.  The note indicated that the Veteran 
had "no medical history."  Videonystagmography testing revealed 
significant central and peripheral abnormalities.  The Veteran 
was diagnosed with vertigo in October 2008.

As indicated, here, the post-service evidence reflects no 
documented indication of vertigo for nearly 40 years after active 
military service.  The Board points out that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Circ. 2000).  
Moreover, the September 2008 treatment note seems to indicate 
that the Veteran did not have a medical history of dizziness.

Moreover, the most persuasive medical opinion on the question of 
whether there exists a medical relationship between current 
vertigo and service weighs against the claim.  See, e.g., Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)) (the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

On VA examination in June 2010,tthe Veteran reported symptoms of 
vertigo several times per week that cause him to feel dizzy when 
he stands up and effects his ability to drive and climb ladders.  
The examiner's impression was benign positional vertigo.  The VA 
examiner opined that the Veteran's current vertigo was not likely 
related to service.  

The Board notes that the examiner rendered this opinion after 
thoroughly reviewing the claims file and medical records and 
examining the Veteran.  The examiner also considered the 
Veteran's assertion that his vertigo is the result of a 
concussion he suffered in service.  The examiner provided a 
rationale for his opinion; stating that there were no symptoms of 
vertigo in service or for many years after separation and the 
acute onset of symptoms in September 2008 make it less likely 
that the Veteran's current vertigo is related to service.  Thus, 
the Board has afforded the VA examiner's opinion significant 
probative weight on the question of etiology of current vertigo.  
See Nieves-Rodriguez, 22 Vet. App. 295, 300-01 (2009).  

The Board notes that the Veteran provided a private opinion from 
Dr. PL that attributes the Veteran's current vertigo to his 
military service.  The July 2009 opinion is conclusory and simply 
states that the Veteran suffers from vertigo, which he contracted 
during service.  In the opinion, Dr. PL  does not specify any in-
service injury that could explain the Veteran's current vertigo 
and it contains no supporting basis or rationale.  Therefore, by 
contrast, this opinion is accorded little, if any, probative 
value with regard to the matter of etiology.  Id.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the medical matter of whether there exists a relationship 
between the vertigo for which service connection is sought and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for vertigo must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for vertigo is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


